Citation Nr: 1528047	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  08-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine condition, claimed as degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to March 1980 and January 2004 to April 2005.  The Veteran served in the Alabama National Guard between these periods of active service.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Montgomery, Alabama Regional Office (RO).  

The Board remanded this matter in January 2012, and it is again before the Board.  The Board also remanded the issue of entitlement to service connection for vertigo, but as that matter was later granted by the RO in a February 2013 rating decision, it is no longer before the Board.

The issues of (1) entitlement to an increased rating for vertigo; (2) entitlement to an increased rating for low back disability; (3) entitlement to individual unemployability (TDIU); (4) entitlement to an increased rating for PTSD; (5) service connection for semicircular canal fistula; (6) service connection for right ear hearing loss; (7) service connection for Meniere's disease; and (8) entitlement to service connection for tinnitus have been raised by the record in the Veteran's June 2014, July 2014, and May 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the RO deferred the issue of entitlement to service connection for tinnitus in a February 2013 rating decision, but the record does not reflect the RO has completed adjudication of that claim.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

By statement dated May 2015, the Veteran has requested a BVA hearing by live videoconference.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in connection with his pending claim in this appeal at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







